Gray, C. J.
The evidence rejected consisted either of writings executed after the date of the alleged sales, or of declarations made by one of the defendants to the other, none of which were competent against the plaintiff.
The instructions given were correct and sufficient. The only point, upon which instructions were requested, which is not clearly covered by the instructions given, is that stated in the twenty-seventh request; but the attempt to vouch in the case of a promissory note (which might well be thought more likely to confuse than to assist the jury) justified the refusal of the whole of that instruction; and it is not to be assumed that the familiar rule as to the weight of an auditor’s report was not brought to the attention of the jury.
The instructions requested are fifty-five in number, many of which are mere repetitions, or frivolous, or inapplicable to the case made by the pleadings. Such a mode of presenting questions of law cannot be too strongly reproved, as tending to obscure the issues at the trial, and to impose unnecessary labor upon this court. Exceptions overruled.